 



Exhibit 10.102
certain material (indicated by an asterisk) has been omitted from this document
pursuant to a request for confidential treatment. the omitted material has been
filed separately with the securities and exchange commission.
Amendment No. Four to License and Commercialization Agreement
This AMENDMENT NO. FOUR TO LICENSE AND COMMERCIALIZATION AGREEMENT (the
“Amendment No. Four”) is made effective as of December 22nd, 2005 (the
“Amendment Effective Date”), and is entered into by and between AMGEN INC., a
Delaware corporation having its principal place of business at One Amgen Center
Drive, Thousand Oaks, CA 91320-1799 (“Amgen”) and INTERMUNE, INC., a Delaware
corporation having its principal place of business at 3280 Bayshore Blvd.,
Brisbane, CA 94005 (“InterMune”). Amgen and InterMune are sometimes referred to
herein individually as a “Party” and collectively as the “Parties,” and
references to “InterMune” and “Amgen” shall include their respective Affiliates.
All capitalized terms used herein shall have the meaning given to them in the
Original Agreement (as defined below) unless otherwise defined herein.
Background
     WHEREAS, the Parties entered into that certain License and
Commercialization Agreement effective as of June 15th, 2001, as amended (the
“Original Agreement”) pursuant to which Amgen granted certain rights to
InterMune relating to the Licensed Products; and
     WHEREAS, the Parties now desire to further amend the Original Agreement.
     NOW THEREFORE, based on the foregoing premises and the mutual covenants and
obligations set forth below, and for good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
hereby agree as follows:
1. The following shall be added to the Original Agreement as a new
Section 2.3(i):
“(i) Amgen hereby grants to InterMune an exclusive [***] license under Amgen’s
entire right, title and interest in and to the internet domain name
<infergen.com>, with the right to grant sublicenses (subject to InterMune’s
compliance with Section 2.5 of this Agreement), to link to such domain name
solely on InterMune’s website, and to use such domain name solely in connection
with the Licensed Products in the Territory. InterMune shall reasonably consider
any comments that Amgen or Other Licensees may have with respect to the
<infergen.com> website and content thereof. InterMune shall be solely
responsible for maintaining the internet domain name <infergen.com>, including
payment of any domain name maintenance fees, and for making all content on the
<infergen.com> website complete, accurate and not misleading at all times.
InterMune shall use commercially reasonable efforts to prevent any obscene or
offensive content, or content that disparages Amgen, Other Licensees or Licensed
Products, from being placed on or associated with such website and domain name.
InterMune shall Indemnify Amgen and its Affiliates, agents, directors, officers,
and employees from and
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 1 of 3



--------------------------------------------------------------------------------



 



against any and all Losses arising from Third Party claims resulting directly or
indirectly from InterMune’s use of the <infergen.com> domain name or operation
of the <infergen.com> website, including but not limited to the content thereof.
Upon request by Amgen, InterMune will promptly take all actions necessary to
remove any use of Amgen’s name on the website located at <infergen.com> to which
Amgen objects. InterMune will also clearly identify itself on the website as the
party controlling the operation of such website.””
2. The first paragraph of Exhibit 2 Amgen Materials (Cell banks and Reference
Standards) (which is attached to Amendment Number 2 to License and
Commercialization Agreement dated December 31, 2004), is hereby amended in its
entirety as follows:
“[***].”
This Amendment No. Four is intended by the Parties to amend the Original
Agreement only to the extent of the specific amendment set forth above. This
Amendment No. Four, and the Original Agreement (collectively, the “Transaction
Agreements”), set forth the complete, final and exclusive agreement with respect
to their subject matter and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to such subject matter and supersede and terminate all prior agreements
and understandings between the Parties with respect to such subject matter.
There are no covenants, promises, agreements, warranties, representations,
conditions or understandings, either oral or written, between the Parties with
respect to such subject matter other than as are set forth in the Transaction
Agreements.
3. This Amendment shall be governed by and interpreted in accordance with the
substantive laws of the State of California and the Parties hereby submit to the
jurisdiction of the California courts, both state and federal.
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 2 of 3



--------------------------------------------------------------------------------



 



4. No amendment, modification or supplement of any provision of this Amendment
shall be valid or effective unless made in writing and signed by a duly
authorized officer of each Party.
5. This Amendment may be signed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
6. InterMune, Amgen, Valeant Pharmaceuticals North America and Valeant
Pharmaceuticals International have entered into that certain Consent to
Assignment Agreement dated November 23, 2005 (“Consent”). The Parties
acknowledge and agree that this Amendment shall be deemed a part of the
Agreements, as that term is defined in the Consent.
IN WITNESS WHEREOF, the Parties have executed this Amendment No. Four in
duplicate originals by their duly authorized representatives as of the Amendment
Effective Date.

                  AMGEN INC.       INTERMUNE, INC.
 
               
By:
  /s/ Scott J. Foraker       By:   /s/ Robin Steele
 
                Name: Scott J. Foraker, Esq.       Name: Robin Steele Title:
Vice President, Licensing       Title: Senior Vice President & General Counsel
Date: 12/22/05       Date: 12/22/05

Page 3 of 3